Exhibit 3.3 AMENDED (PROFIT)ANNUAL LIST OF OFFICERS, DIRECTORS AND REGISTERED AGENT AND STATE BUSINESS LICENSE APPLICATION OF: RAPID HOLDINGS INC (Name of Corporation) FILING FOR THE PERIOD OF MAR, 2010 TO MAR, 2011 Due by Apr 30, 2011 Filed in the office of /s/Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20100443427-67 Filing Date and Time 06/18/2010 3:05 PM Entity Number EO127052010-3 **YOU MAY FILE THIS FORM ONLINE AT www.nvsos.gon** The entity's duly appointed resided agent in the State of Nevada upon whom process be served is CSC SERVICES OF NEVADA, INC CARSON CITY NV 89706 A FORM TO CHANGE REGISTERED AGENT INFORMATION IS FOUND AT www.nvsos.gov USE BLACK ONLY - DO NOT HIGHLIGHT
